Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 04/27/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to the Amendment
3.	As per Applicant’s instruction as filed on 05/03/22, claims 1, 5, and 9 have been amended, and claims 2, 6, and 10 have been canceled.
	
      Response to Applicant’s remarks
4.	Applicant’s remarks with respect to currently amended claims as filed on 05/03/22 have been considered.       

       Allowable subject matter 
5. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1, 3-5, 7-9, and 11-12 are allowed.
Independent claims 1, 5, and 9, and corresponding dependent claims 1, 3-4, 7-8, and 11-12 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended feature(s) associated with the syntax structure) as previously discussed in the last Office action as filed on 02/03/22.
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter) as specified in independent claims 1, 5, and 9. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”	   
		


Conclusion 
6.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Wang et al (2015/0264373 A1), Level definitions for multi-layer video codecs.
B)	Wenger et al (10,595,048 B1), Device/method using high layer syntax architecture for coding and decoding. 

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483